     8:18-cv-00516-RFR-MDN Doc # 1 Filed: 10/29/18 Page 1 of 15 - Page ID # 1



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF NEBRASKA


ZACH HILLESHEIM,
                                                     Case No. _______________
                 Plaintiff,

v.
                                                                COMPLAINT
PETROW’S RESTAURANT, INC.; and
PETROW’S L.L.C.,                                           Injunctive Relief Sought

                 Defendants



       Plaintiff Zach Hillesheim, by and through the undersigned counsel, brings this ac-
tion against Petrow’s Restaurant, Inc., a Nebraska corporation, and Petrow’s L.L.C., a
Nebraska limited liability company, for violations of the Americans With Disabilities
Act, 42 U.S.C. § 12181, et seq. (the “ADA”) and its implementing regulations, and alleg-
es as follows:

                                      INTRODUCTION

       1.        Plaintiff brings this civil rights action against Defendants for failing to de-
sign, construct, and/or own or operate facilities that are fully accessible to, and inde-
pendently usable by, persons with disabilities.
       2.        Defendants own and operate the restaurant known as “Petrow’s Restaurant”
which to the extent it was constructed and first occupied after January 26, 1993 or was
altered after January 26, 1993 was required to be designed and constructed to be readily
accessible to persons with disabilities. To the extent “Petrow’s Restaurant” was not con-
structed or altered before January 26, 1993, it was required to remove barriers to access



                                               -1-
    8:18-cv-00516-RFR-MDN Doc # 1 Filed: 10/29/18 Page 2 of 15 - Page ID # 2



to the extent barrier removal was readily achievable. “Petrow’s Restaurant” contains ar-
chitectural barriers to accessibility.
       3.      The violations alleged in this complaint occurred at “Petrow’s Restaurant”,
located at 5914 Center St., Omaha NE 68106.
       4.      Defendants’ failure to provide equal access to “Petrow’s Restaurant” vio-
lates the mandates of the ADA to provide full and equal enjoyment of a public accom-
modation’s goods, services, facilities, privileges, and advantages.
       5.      Defendants’ conduct constitutes an ongoing and continuous violation of the
law.
       6.      Accordingly, Plaintiff seeks a declaration that Defendants’ facilities violate
federal law and an injunction requiring Defendants to make modifications to the facilities
so that they are fully accessible to, and independently usable by, individuals with disabili-
ties. Plaintiff further requests that the Court retain jurisdiction over this matter for a peri-
od to be determined to ensure that Defendants continue to comply with the relevant
requirements of the ADA.

                             JURISDICTION AND VENUE

       7.      Jurisdiction of this Court arises under 28 U.S.C. §§ 1331 and 1343(a)(3).
This action includes federal law claims brought pursuant to Title III of the Americans
with Disabilities Act, 42 U.S.C. §§ 12181–12189. The Court has the jurisdiction to issue
a declaratory judgment pursuant to 28 U.S.C. § 2201 and Fed R. Civ. P. 57.
       8.      Venue in this judicial district is proper because Defendants are located and
transact business within this judicial district and have sufficient contacts to be subject to
personal jurisdiction in this judicial district, and because this is the judicial district in
which the acts and omissions giving rise to the claims occurred.



                                             -2-
   8:18-cv-00516-RFR-MDN Doc # 1 Filed: 10/29/18 Page 3 of 15 - Page ID # 3



                                        PARTIES

       9.     Plaintiff Zach Hillesheim is a resident of the city of Omaha, Nebraska.
       10.    Plaintiff suffers from, and all times relevant hereto has suffered from, a le-
gal disability as defined by the ADA, 42 U.S.C. § 12102(2). Plaintiff is therefore a mem-
ber of a protected class under the ADA, under the regulations implementing the ADA set
forth at 28 C.F.R. § 36.101 et seq.
       11.    Plaintiff Hillesheim was paralyzed as an infant while undergoing surgery to
address a congenital heart defect. During the surgery, his spine was severed, paralyzing
him below the waist. Mr. Hillesheim cannot walk and uses a wheelchair for mobility. As
a person with a disability, Mr. Hillesheim has a personal interest in having full and equal
access to places of public accommodation and to the goods, services, facilities, privileges,
advantages or other things offered therein.
       12.    Defendant Petrow’s Restaurant, Inc., a Nebraska limited liability company,
is the operator and lessee of the real property and improvements which are the subject of
this action, the restaurant known as “Petrow’s Restaurant”, a place of public accommoda-
tion within the meaning of the ADA, located at the street address of 5914 Center St.,
Omaha NE 68106.
       13.    Defendant Petrow’s L.L.C., a Nebraska Corporation, is the owner and les-
sor of the real property and improvements which are the subject of this action, the restau-
rant known as “Petrow’s Restaurant”, a place of public accommodation within the
meaning of the ADA, located at the street address of 5914 Center St., Omaha NE 68106.

                             FACTUAL BACKGROUND

       14.    On July 26, 2018 Plaintiff Hillesheim visited the restaurant “Petrow’s Res-
taurant” in Omaha, Nebraska.


                                              -3-
    8:18-cv-00516-RFR-MDN Doc # 1 Filed: 10/29/18 Page 4 of 15 - Page ID # 4



          15.   When Plaintiff drove to “Petrow’s Restaurant” he found approximately 79
total parking spaces in the parking lot and 4 parking spaces reserved as accessible parking
spaces in the customer parking lot.
          16.   The 1 parking space reserved as an accessible parking space on the north
side of “Petrow’s Restaurant” and its adjacent access aisle had steep slopes.
          17.   The 1 parking space reserved as an accessible parking space on the south-
east side of “Petrow’s Restaurant” had an adjacent access aisle, but a curb ramp extended
far into the aisle.
          18.   The 3 parking spaces reserved as accessible parking space to the west of
“Petrow’s Restaurant” and their adjacent access aisles had steep slopes.
          19.   2 reserved parking spaces were reserved through paint on the surface of the
parking spaces but not through posted signage.
          20.   Photographs in Exhibit A to this Complaint depicts the “Petrow’s Restau-
rant” customer parking lot as it appeared on Plaintiff’s July 26, 2018 visit.
          21.   A ramp provided ramped access between the west side of the customer
parking lot and the nearby building entrance, but this ramp required changing direction
on the ramp run, did not have a landing at the base of the ramp, and had steep cross
slopes.
          22.   The toilet paper dispenser in men’s restroom was located above the grab
bar and was too close to the grab bar, and it was not located in front of the toilet, but ra-
ther directly to the side.
          23.   A photograph in Exhibit B to this Complaint depicts the “Petrow’s Restau-
rant” men’s restroom as it appeared on Plaintiff’s July 26, 2018 visit.
          24.   In light of the architectural barriers at “Petrow’s Restaurant”, Plaintiff Hil-
lesheim is deterred from visiting “Petrow’s Restaurant” in the future. Plaintiff Hillesheim


                                              -4-
   8:18-cv-00516-RFR-MDN Doc # 1 Filed: 10/29/18 Page 5 of 15 - Page ID # 5



intends to return to “Petrow’s Restaurant”, but these architectural barriers deter him from
doing so. He plans to return and patronize “Petrow’s Restaurant” when he learns that the
premises have been made fully accessible to persons who use wheelchairs for mobility.
       25.      Plaintiff Hillesheim is a resident of Omaha, Nebraska, and he plans to con-
tinue visiting businesses in the greater Omaha area in the future and would enjoy being
able to patronize Defendants’ restaurant.
       26.      Plaintiff Hillesheim attempted to access Defendants’ premises but could not
do so independently on a full and equal basis because of his disabilities, due to the physi-
cal barriers to access and violations of the ADA that exist at Defendants’ premises. As a
result of Defendants’ non-compliance with the ADA, Plaintiff Hillesheim cannot inde-
pendently access the facilities and/or is excluded from full and equal enjoyment of the
goods, services, privileges, advantages, and/or accommodations offered therein.

              THE ADA AND ITS IMPLEMENTING REGULATIONS

       27.      On July 26, 1990, President George H.W. Bush signed into law the ADA,
42 U.S.C. § 12101, et seq., a comprehensive civil rights law prohibiting discrimination on
the basis of disability. In its findings, Congress determined that, among other things:
             a. Some 43 million Americans have one or more physical or mental disabili-
                ties, and this number is increasing as the population as a whole grows older;
             b. Historically, society has tended to isolate and segregate individuals with
                disabilities, and, despite some improvements, discrimination against indi-
                viduals with disabilities continues to be a serious and pervasive social prob-
                lem;
             c. Discrimination against individuals with disabilities persists in such critical
                areas as employment, public housing accommodations, education, transpor-



                                              -5-
   8:18-cv-00516-RFR-MDN Doc # 1 Filed: 10/29/18 Page 6 of 15 - Page ID # 6



                tation, communication, recreation, institutionalization, health services, vot-
                ing, and access to public services;
             d. Individuals with disabilities continually encounter various forms of dis-
                crimination; and
             e. The continuing existence of unfair and unnecessary discrimination and
                prejudice denies people with disabilities the opportunity to compete on an
                equal basis and to pursue those opportunities for which our society is justly
                famous, and costs the United States billions of dollars in unnecessary ex-
                penses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1)–(3), (5), (9).

       28.      Congress explicitly stated that the purpose of the ADA was to:
             a. Provide a clear and comprehensive mandate for the elimination of discrimi-
                nation against individuals with disabilities;
             b. Provide clear, strong, consistent, enforceable standards addressing discrim-
                ination against individuals with disabilities; and
             c. Invoke the sweep of congressional authority, including the power to en-
                force the Fourteenth Amendment and to regulate commerce, in order to ad-
                dress the major areas of discrimination faced day-to-day by individuals
                with disabilities.
42 U.S.C. § 12101(b)(1), (2), (4).
       29.      Title III of the ADA prohibits discrimination in the activities and facilities
of places of public accommodation, and requires places of public accommodation to
comply with ADA standards and to be readily accessible to, and independently usable by,
individuals with disabilities. 42 U.S.C. § 12181–89.


                                              -6-
   8:18-cv-00516-RFR-MDN Doc # 1 Filed: 10/29/18 Page 7 of 15 - Page ID # 7



       30.    The ADA provided places of public accommodation one and one half years
from its enactment to implement its requirements. The effective date of Title III of the
ADA was January 26, 1992 (or January 26, 1993 if a business had 10 or fewer employees
and gross receipts of $500,000 or less). 42 U.S.C. § 2181; 28 C.F.R. § 36.508(a).
       31.    Pursuant to the mandates of 42 U.S.C. § 12134(a), the Department of Jus-
tice (“DOJ”) promulgated federal regulations to implement the requirements of Title III
of the ADA, which are codified at 28 C.F.R. Part 36. Appendix A of the 1991 Title III
regulations (republished as Appendix D to 28 C.F.R. Part 36) contains the ADA Stand-
ards for Accessible Design, which were based upon the ADA Accessibility Guidelines
(“1991 ADAAG”) published by the Access Board on the same date. Public accommoda-
tions were required to conform to these regulations by January 26, 1992 (or January 26,
1993 if a business had 10 or fewer employees and gross receipts of $500,000 or less). 42
U.S.C. § 12181, et seq.; 28 C.F.R. § 36.508(a).
       32.    In 1994, the Access Board began the process of updating the 1991 ADAAG
by establishing a committee composed of members of the design and construction indus-
tries, the building code community, and State and local government entities, as well as
individuals with disabilities.
       33.    In 1999, based largely upon the report and recommendations of the adviso-
ry committee, the Access Board issued a notice of proposed rulemaking to update and
revise the 1991 ADAAG.
       34.    The Access Board issued final publication of revisions to the 1991
ADAAG on July 3, 2004.
       35.    On September 30, 2004, the DOJ issued an advance notice of proposed
rulemaking to begin the process of adopting the 2004 ADAAG revisions.




                                          -7-
   8:18-cv-00516-RFR-MDN Doc # 1 Filed: 10/29/18 Page 8 of 15 - Page ID # 8



       36.      On June 17, 2008, the DOJ published a notice of proposed rulemaking cov-
ering Title III of the ADA.
       37.      The extended process of revising the 1991 ADAAG culminated with the
DOJ’s issuance of the 2010 Standards for Accessible Design (“2010 Standards”). The
2010 Standards incorporated the revised 2004 ADA Accessibility Guidelines
(“ADAAG”), as well as the requirements contained in subpart D of 28 C.F.R. Part 36.
The DOJ published the Final Rule detailing the 2010 Standards on September 15, 2010.
The 2010 Standards became effective on March 15, 2011.

                              FACTUAL ALLEGATIONS

       38.      Defendants have discriminated against Plaintiff on the basis of his disabili-
ties by failing to comply with the requirements of the ADA and the ADAAG with regard
to “Petrow’s Restaurant”. A specific, though not exclusive, list of unlawful physical bar-
riers and ADA violations present at “Petrow’s Restaurant” which limit the ability of per-
sons in wheelchairs to access the facilities and/or to enjoy the goods, services, privileges,
advantages and/or accommodations offered therein on a full and equal basis, includes the
following:
             a. The “Petrow’s Restaurant” customer parking lot had 79 total parking spaces
                and 5 parking spaces reserved as accessible parking spaces but 0 had park-
                ing spaces reserved as accessible spaces that complied with ADAAG 502,
                in violation of ADAAG 208.2. Plaintiff requires accessible parking spaces
                which comply with all elements of 502 (including location, width, length,
                signage, slope, and presence of an access aisle) to ensure he can park safe-
                ly, make a safe transfer between his vehicle and wheelchair, and travel safe-
                ly between the parking lot to the building entrance.



                                             -8-
8:18-cv-00516-RFR-MDN Doc # 1 Filed: 10/29/18 Page 9 of 15 - Page ID # 9



     b. All the spaces reserved as accessible and/or their adjacent access aisles
        were associated with slopes greater than 1:48 in violation of ADAAG
        502.4. Excessive slopes in accessible parking spaces and their adjacent ac-
        cess aisles make transfers from vehicle to parking lot surface harder for
        Plaintiff.
     c. 0 parking spaces were reserved as van accessible parking spaces, in viola-
        tion of ADAAG 208.2.4 and 502.6.
     d. 2 reserved parking spaces were not reserved through posted signage, in vio-
        lation of ADAAG 216.5 and 502.6. Failure to reserve parking spaces with
        posted signage makes it difficult for Plaintiff to find accessible parking,
        creates the risk of someone inadvertently parking reserved parking spaces,
        and hampers the ability of law enforcement to enforce parking laws and
        regulations.
     e. The ramp providing access between the west customer parking lot and the
        building entrance did not have a level landing at the base of the ramp the
        full width of the ramp extending at least 60 inches from the end of the ramp
        run, in violation of ADAAG 405.7. Plaintiff requires ramps with minimal
        cross slope and level landings to safely travel on ramps.
     f. The ramp providing access between the west customer parking lot and the
        building entrance had cross slopes steeper than 1:48, in violation of
        ADAAG 405.3 Cross slopes make maintaining direction and control of a
        wheelchair difficult for Plaintiff.
     g. The ramp providing access between the southeast parking lot and the front
        entrance to the restaurant extends into the access aisle next to a space re-
        served as accessible in violation of ADAAG 406.5 and 502.4. A ramp in an


                                       -9-
 8:18-cv-00516-RFR-MDN Doc # 1 Filed: 10/29/18 Page 10 of 15 - Page ID # 10



               access aisle results in slopes greater than 1:48 in the access aisle, making
               transfers from his car to the parking lot more dangerous for Plaintiff.
            h. The toilet paper dispenser in the accessible stall in men’s restroom was lo-
               cated above the grab bar and was within 12 inches of the grab bar, in viola-
               tion of ADAAG 609.3. Objects blocking grab bars make it harder for
               Plaintiff to make a safe transfer between his wheelchair and the toilet.
            i. The toilet paper dispenser in the accessible stall in men’s restroom was not
               located 7 to 9 inches in front of the toilet, in violation of ADAAG 604.7.
               Improperly located toilet paper dispensers can be difficult for Plaintiff to
               reach.
      39.      The above listing is not to be considered all-inclusive of the barriers and
violations of the ADA encountered by Plaintiff or which exist at “Petrow’s Restaurant”.
To qualify as an accessible parking facility, and for a parking space to qualify an acces-
sible parking space, the space must be located on an accessible route, the route must be
the shortest accessible route, the space must be marked by appropriate signage, the space
must be flanked by an access aisle, and the space and access aisle must comply with
sloping requirements. ADAAG 206; 208; 216, Chapter 4 including but not limited to
402, 403, 404, 405, and 406; and 502 – including, but not limited to, 502.4 which gov-
erns the floor or ground surfaces of both parking spaces and access aisles.
      40.      In order to fully remedy the discriminatory conditions, Plaintiff requires an
inspection of “Petrow’s Restaurant” in order to photograph and measure all such barriers
to access and violations of the ADA and the ADAAG.
      41.      Compliance with the ADA standards, and the ADAAG is required by 42
U.S.C §§ 12182 and 12183 to the extent the facility was designed and constructed or al-




                                            - 10 -
 8:18-cv-00516-RFR-MDN Doc # 1 Filed: 10/29/18 Page 11 of 15 - Page ID # 11



tered after January 26, 1993, and the violations to the ADAAG requirements are not a
result of compliance being structurally impracticable. 28 C.F.R § 36.401(a)(1).
      42.    In the alternative, to the extent any architectural elements were constructed
prior to that date, compliance with the ADA standards and the ADAAG is required by
42 U.S.C § 12182(b)(2)(A)(iv) because removal of architectural barriers is readily
achievable. Compliance with the ADA standards and the ADAAG is readily achievable
by Defendants due to the lack of difficulty and low cost of remedying the above-listed
barriers. Some of the above-listed violations can be remedied through the same measures
prescribed by federal regulation as examples of modifications that are “readily achieva-
ble”, including, but not limited to, creating accessible parking spaces. 28 C.F.R. §
36.304(b).
      43.    Compliance is also readily achievable due to the significant assistance
available to businesses. Section 44 of the IRS Code allows a Disabled Access tax credit
for small businesses with 30 or fewer full-time employees or with total revenues of $1
million or less, which is intended to offset the cost of undertaking barrier removal and
alterations to improve accessibility. Section 190 of the IRS Code provides a tax deduc-
tion for businesses of all sizes for costs incurred in removing architectural barriers, up to
$15,000.      See     ADA        Update:      A      Primer      for     Small     Business,
http://www.ada.gov/regs2010/smallbusiness/smallbusprimer2010.htm#tax             (Mar.   16,
2011).
      44.    As a person with a disability, Plaintiff Hillesheim has a personal interest in
having full and equal access to places of public accommodation and to the goods, ser-
vices, facilities, privileges, advantages or other things offered therein.
      45.    Without injunctive relief, Defendants’ failure to remove accessibility barri-
ers will continue to cause injury to Plaintiff, who will continue to be unable to inde-


                                           - 11 -
  8:18-cv-00516-RFR-MDN Doc # 1 Filed: 10/29/18 Page 12 of 15 - Page ID # 12



pendently access “Petrow’s Restaurant” and/or to enjoy the goods, services, privileges,
advantages and/or accommodations offered therein on a full and equal basis, in violation
of his rights under the ADA.

                          FIRST CAUSE OF ACTION
     Violations of the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq.

         46.   Plaintiff incorporates and realleges the above paragraphs.
         47.   Section 302(a) of Title III of the ADA, 42 U.S.C. §§ 12101 et seq., pro-
vides:

               No individual shall be discriminated against on the basis of
               disability in the full and equal enjoyment of the goods, ser-
               vices, facilities, privileges, advantages, or accommodations of
               any place of public accommodation by any person who owns,
               leases (or leases to), or operates a place of public accommo-
               dation.

         48.   Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimina-
tion to deny individuals with disabilities an opportunity to participate in or benefit from
the goods, services, facilities, privileges, advantages, or accommodations that is equal to
the opportunities afforded to other individuals.
         49.   Defendants have discriminated against Plaintiff and others in that they
failed to make their place of public accommodation fully accessible to persons with disa-
bilities on a full and equal basis in violation of 42 U.S.C. § 12182(a) and the regulations
promulgated thereunder, including the ADAAG, as described above. Plaintiff Hillesheim
has been denied full and equal access to “Petrow’s Restaurant” and/or has been denied
the opportunity to participate in or benefit from the goods, services, facilities, privileges,
advantages, or accommodations on a full and equal basis.




                                            - 12 -
  8:18-cv-00516-RFR-MDN Doc # 1 Filed: 10/29/18 Page 13 of 15 - Page ID # 13



       50.      Defendants have failed to take any prompt and equitable steps to remedy
their discriminatory conduct. Defendants’ violations of the ADA and ADAAG are ongo-
ing.
       51.      Defendants have failed to remove architectural barriers to full and equal ac-
cess by Plaintiff Hillesheim, even though removing the barriers was required and is readi-
ly achievable.
       52.      Plaintiff Hillesheim plans to visit “Petrow’s Restaurant” again in the near
future. Plaintiff is without adequate remedy at law, has suffered and is suffering irrepara-
ble harm, and reasonably anticipates that he will continue to suffer irreparable harm upon
his planned return visit to “Petrow’s Restaurant” unless and until Defendants are required
to remove the physical barriers to access and ADA violations that exist at Defendants’
place of public accommodation, including those set forth specifically herein.
       53.      This Court has authority under 42 U.S.C. § 12188 to grant Plaintiff injunc-
tive relief, including an order requiring Defendants to make “Petrow’s Restaurant” readi-
ly accessible to and independently usable by individuals with disabilities to the extent
required by the ADA and ADAAG, and/or to close “Petrow’s Restaurant” until such time
as Defendants cure the access barriers.
       54.      Plaintiff has retained the undersigned counsel for the filing and prosecution
of this action, and is entitled to recover reasonable attorneys’ fees, litigation expenses and
costs from Defendants, pursuant to 42 U.S.C. §§ 12205, 12117, and 28 C.F.R. § 36.505.



WHEREFORE, Plaintiff respectfully requests:

             a. Plaintiff demands a trial in Omaha, Nebraska.
             b. That the Court issue a Declaratory Judgment that determines that Defend-
                ants’ facilities, at the commencement of the instant suit, are in violation of

                                             - 13 -
 8:18-cv-00516-RFR-MDN Doc # 1 Filed: 10/29/18 Page 14 of 15 - Page ID # 14



           Title III of the ADA, 42 U.S.C. § 12181, et seq., and the relevant imple-
           menting regulations including the ADAAG.
        c. That the Court award nominal damages.
        d. That the Court issue a permanent injunction, pursuant to 42 U.S.C.
           § 12188(a)(2) and 28 C.F.R. § 36.504(a), enjoining Defendants from con-
           tinuing their discriminatory practices; including an order directing Defend-
           ants to remove all barriers to the maximum extent feasible or in the
           alternative make all readily achievable alterations to their facilities so as to
           remove physical barriers to access and make their facilities fully accessible
           to and independently usable by individuals with disabilities to the extent
           required by the ADA; and also including an order requiring Defendants to
           make all reasonable modifications in policies, practices or procedures nec-
           essary to afford all offered goods, services, facilities, privileges, advantages
           or accommodations to individuals with disabilities on a full and equal basis.
        e. That the Court award Plaintiff his reasonable attorneys’ fees, litigation ex-
           penses, and costs of suit pursuant to 42 U.S.C. § 12205 and 28 C.F.R.
           § 36.505, or as otherwise provided by law; and
        f. That the Court issue such other relief as it deems just and proper, and/or is
           allowable under Title III of the ADA.




DATED: October 29, 2018

                                        /s/ Padraigin L. Browne
                                        Padraigin L. Browne (MN Bar # 389962)
                                        Browne Law LLC
                                        8530 Eagle Point Blvd, suite 100
                                        Lake Elmo, MN 55042
                                        - 14 -
8:18-cv-00516-RFR-MDN Doc # 1 Filed: 10/29/18 Page 15 of 15 - Page ID # 15



                                 E-mail: paddy@brownelawllc.com
                                 Phone: (612) 293-4805




                                  - 15 -
